Title: To George Washington from Benjamin Harrison, Sr., 23 November 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  D. Sir
                     
                  Virginia Richmond Novr 23d 1782
                  I am sorry to be under the Necessity of troubling you again with a Letter to Sir Guy Carleton your goodness I am sure will excuse it as there is no other proper Way of transacting the Business, I leave the Letter open for your Information, and request the favor of you when it is entirely convenient to send a proper person to receive the Money.  £262.16.0 is to be remitted to Mr Samuel Ingles of philadelphia and the remainder paid to Count Chatieaux for wine that he had on board the Vessel.
                  The recruiting service goes on but slowly tho’ we have about forty Thousand pounds in Hand, and give a bounty of forty hard Dollars ⅌ Man, it is the general Opinion that the ragged State of our Soldiers in the Line is the Cause of this backwardness, the Secretary of War seems altogether to have forgotten the Southern Army, a Gentleman of Credit inform’d me he was by when about forty of the old Soldiers whose Times were nearly expired reenlisted for the War and all the rags they had on would not make a Bag to hold their Money, I hope you will enquire into this neglect and rectify it, if it is not done no Men will ever be obtained from this Country, good cloths and proper recruiting Sergeants with a few Drums and fifes and proper exercions in the officers would I believe soon fill our Battalions.
                  Our latest Advices from Gen: Greene are the 25th of last Month the Enemy were then busy in preparing for an Evacuation of Charles Town if countermanding Orders are not sent them they would take their departure about the 15th of this Month.  I am with every Sentiment of respect Dear sir Your mot Obet Hum: Sert
                  
                     Benja. Harrison
                     
                  
               